 1

 2

 3

 4

 5

 6

 7

 8

 9                         UNITED STATES DISTRICT COURT
10                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
11   KEVIN RISTO, on behalf of himself and all      Case No. 2:18-cv-07241-CAS-PLA
12   others similarly situated,
     Plaintiff,                                     Class Action
13

14   vs.                                            ORDER APPROVING STIPULATED
                                                    PROTECTIVE ORDER
15   SCREEN ACTORS GUILD-AMERICAN
16   FEDERATION OF TELEVISION AND
     RADIO ARTISTS, a Delaware corporation;
17   AMERICAN FEDERATION OF
18   MUSICIANS OF THE UNITED STATES
     AND CANADA, a California nonprofit
19
     corporation; RAYMOND M. HAIR, JR., an
20   individual, as Trustee of the AFM and SAG-
     AFTRA Intellectual Property Rights
21
     Distribution Fund; TINO GAGLIARDI, an
22   individual, as Trustee of the AFM and SAG-
     AFTRA Intellectual Property Rights
23
     Distribution Fund; DUNCAN CRABTREE-
24   IRELAND, an individual, as Trustee of the
     AFM and SAG-AFTRA Intellectual Property
25
     Rights Distribution Fund; STEFANIE TAUB,
26   an individual, as Trustee of the AFM and
     SAG-AFTRA Intellectual Property Rights
27
     Distribution Fund; JON JOYCE, an individual,
28   as Trustee of the AFM and SAG-AFTRA


                        ORDER APPROVING STIPULATED PROTECTIVE ORDER
 1   Intellectual Property Rights Distribution Fund;
 2   BRUCE BOUTON, an individual, as Trustee
     of the AFM and SAG-AFTRA Intellectual
 3   Property Rights Distribution Fund; and DOE
 4   DEFENDANTS 1-10,
     Defendants.
 5

 6                                           ORDER
 7          Having reviewed the Proposed Stipulated Protective Order filed on behalf of all
 8   parties to this action on July 5, 2019 (Dkt. No. 35) (the “§Stipulated Protective Order”),
 9   and finding that good cause exists,
10          The Stipulated Protective Order is granted.
11

12   IT IS SO ORDERED.
13

14    Dated: July 8, 2019                   ____________________________
15
                                            Honorable Paul L. Abrams
                                            United States Magistrate Judge
16

17

18

19

20

21

22

23

24

25

26

27

28



                         ORDER APPROVING STIPULATED PROTECTIVE ORDER
